DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27-33, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (U.S. Publication No. 2011/0137894 filed on 12/4/09) in view of Lewis et al. (U.S. Patent No. 10,298,874 filed on 12/2/15).
With respect to claim 21, the Narayanan reference teaches a method comprising:
a) receiving from a viewing user, by a hardware processor of a server coupled to a user device via a network interface component and a 
b) retrieving, by the hardware processor of the server, requested one or more types of content items (the data items of the selected users are retrieved [paragraph 25]); 
c) generating, by the hardware processor of the server, updated feed interface, wherein the updated feed interface comprises retrieved content items (a webpage for display is created including content of multiple selected users [paragraphs 25-26 and Figure 3]); and
d) displaying, by a hardware processor of the server coupled to a user device via a network interface component and a network, updated feed interface, wherein the updated feed interface comprises displaying at least a first row of content items and a second row of content items of the plurality of rows of content items concurrently (content items are displayed in a feed [paragraphs 25-26 and Figure 3] and can be displayed in rows [Figure 12]) on a touch display screen of a user device (they are displayed on a touch screen [paragraph 62]) in a feed arranged in a vertical list (the subfeeds can be arranged in a vertical list [Figure 12]), wherein the first row is associated with a plurality of first content items posted by a first added user or subscribed user and the second row is associated with a plurality of second content items posted by a second added user or 
displaying concurrently on the touch display screen, a subset of the plurality of first content items with the first row and a subset of the plurality of second content items with the second row, the displayed first content items arranged in a horizontal list of the first row and the displayed second content items arranged in a horizontal list of the second row (content is displayed in various horizontal rows [Figure 12]) according to the associated time periods (the content can be sorted chronologically [paragraph 20]), wherein requesting contents, adding and subscribing users, publishing and viewing one or more types of contents are all within the single network (the users and content are within a social media network [paragraph 4]).
The Narayanan reference does not explicitly recite that the lists are scrollable. The Lewis reference teaches that the lists are scrollable (the user can scroll through the content feed [col. 12 lines 4-57]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Narayanan with the navigational features of Lewis. Such a modification would have made the system more desirable to users by giving them more control over how they view their content.
With respect to claim 22, the Narayanan and Lewis references teach all of the limitations of claim 21 as described above. In addition, the Lewis reference teaches that receiving a horizontal scrolling user input comprising a horizontal swipe over the first set of content items on the touch display screen of the user device; and scrolling only the first set of content items on the touch display screen horizontally without moving the second set of content items of the second row in the vertically-scrollable feed (the interface include various content lists that are each horizontally scrollable [Figure 5 and col. 12 lines 4-26]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Narayanan with the navigational features of Lewis. Such a modification would have made the system more desirable to users by giving them more control over how they view their content.
	With respect to claim 23, the Narayanan and Lewis references teach all of the limitations of claim 21 as described above. Additionally, the Lewis reference teaches that the first set of content items and the second set of content items moves vertically when the vertically-scrollable feed is scrolled vertically (the content is also vertically scrollable [Figure 5 and col. 12 lines 27-41]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Narayanan with the navigational features of Lewis. Such a modification would have made the system more desirable to users by giving them more control over how they view their content.
	With respect to claim 27, the Narayanan and Lewis references teach all of the limitations of claim 21 as described above. In addition, the Narayanan reference 
	With respect to claim 28, the Narayanan and Lewis references teach all of the limitations of claim 21 as described above. Additionally, the Narayanan reference teaches enabling to remove or hide content item(s) from consolidated feed of subscribed or added users (the system enables the user to remove items from the feed [paragraph 43]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Narayanan with the navigational features of Lewis. Such a modification would have made the system more desirable to users by giving them more control over how they view their content.
	With respect to claim 29, the Narayanan and Lewis references teach all of the limitations of claim 21 as described above. In addition, the Narayanan reference teaches enabling to remove or hide feeds of subscribed or added users (the user can remove items with similar relevant metadata, i.e. submitting user [paragraph 43]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Narayanan with the navigational 
	With respect to claim 30, the Narayanan and Lewis references teach all of the limitations of claim 21 as described above. Additionally, the Narayanan reference teaches that types of content items comprises post (content includes posts [paragraph 20]), story, video, photo, text, message, blog, article, news and combination of one or more types of media (various types of content can be posted [paragraphs 21 and 32]). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Narayanan with the navigational features of Lewis. Such a modification would have made the system more desirable to users by giving them more control over how they view their content.
	With respect to claims 31-33 and 37-40, the claims are merely the system embodiments of claims 21-23 and 27-30 and the claims recite no further significant limitations therein. Therefore, the limitations of claims 31-33 and 37-40 are rejected in the analysis of claims 21-23 and 27-30 and claims 31-33 and 37-40 are therefore rejected on that same basis.

Claims 24-26 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan et al. (U.S. Publication No. 2011/0137894 filed on 12/4/09) in view of Lewis et al. (U.S. Patent No. 10,298,874 filed on 12/2/15) and further in view of McBrearty (U.S. Publication No. 2012/0084362 filed on 10/4/11).
With respect to claim 24, the Narayanan and Lewis references teach all of the limitations of claim 21 as described above. They do not explicitly recite enabling to 
With respect to claim 25, the Narayanan and Lewis references teach all of the limitations of claim 21 as described above. They do not explicitly recite enabling to subscribe or add other users of network in consolidated feed based on searching of published contents by users of network and selecting search result item associated integrated control including button, icon, link for adding or subscribing user(s) of network. The McBrearty reference teaches enabling to subscribe or add other users of network in consolidated feed based on searching of published contents by users of network and selecting search result item associated integrated control including button, icon, link for adding or subscribing user(s) of network (the user can click to see a list of people associated with a post which they can then add to their friends list [paragraph 131]). It would have been obvious to one or ordinary skill in the art before the effective 
	With respect to claim 26, the Narayanan and Lewis references teach all of the limitations of claim 21 as described above. They do not explicitly recite enabling to subscribe or add other users of network in consolidated feed by selecting on user profile page associated integrated control including button, icon, link. The McBrearty reference teaches enabling to subscribe or add other users of network in consolidated feed by selecting on user profile page associated integrated control including button, icon, link  (users can search, add, and remove friends through the webpage interface [paragraph 136] through). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Narayanan with the friends list control of McBrearty. Such a medication would have made the system more desirable to users by giving them more control over the data displayed in their feed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRIS E MACKES whose telephone number is (571)270-3554.  The examiner can normally be reached on Monday-Friday 9:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRIS E MACKES/           Primary Examiner, Art Unit 2153